Citation Nr: 1310805	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  10-32 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left hip condition, to include as secondary to service-connected residuals of left foot injury, status post arthritis and pes planus.

2.  Entitlement to an evaluation in excess of 10 percent for service-connected left knee patellofemoral syndrome. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to May 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2008 and December 2009 rating decisions.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in June 2011 at the Nashville, Tennessee, RO.  A transcript of this proceeding has been associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims folders, the Board has determined that additional development is necessary prior to the adjudication of these claims.  

The Board notes that a statement of the case (SOC) was issued in July 2010, which addressed the issue of entitlement to service connection for a left hip condition, to include as secondary to service-connected residuals of left foot injury, status post arthritis and pes planus.  A supplemental statement of the case (SSOC) was issued in November 2010 with respect to the Veteran's claim for entitlement to an evaluation in excess of 10 percent for service-connected left knee patellofemoral syndrome.  This SSOC and SOC were the last adjudications of these claims.  In June 2011, the Veteran underwent a compensation and pension joint examination.  This examination discussed the Veteran's left knee symptoms and addressed the etiology of the Veteran's left hip complaints.

According to pertinent regulatory criteria, a SSOC will be issued and furnished to a Veteran and his or her representative, following the receipt of additional pertinent evidence after a SOC or the most recent SSOC has been issued and before the appeal is certified and transferred to the Board.  38 C.F.R. § 19.37(a) (2012).  There is no indication that the Veteran wished to waive review of this evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. §§ 19.37, 20.1304 (2012).  Moreover, the Veteran specifically indicated in a statement signed February 20, 2013, that he wished to have his case remanded back to the AOJ for review of the additional evidence that was submitted in his appeal.  As such, it is incumbent upon the AOJ to review the evidence and issue an appropriate SSOC. 

Additionally, with regard specifically to the Veteran's claim for service connection for a left hip condition, to include as secondary to service-connected residuals of left foot injury, status post arthritis and pes planus, a September 2008 VA examiner diagnosed the Veteran with left hip pain or left coxalgia.  The examiner determined that the Veteran has a very significant painful deformity of his left foot and is limited in his ability to walk.  The examiner determined that his gait is severely affected by his deformity and he compensates with his left hip and knee.  The examiner found that, while it is possible that the Veteran has standard osteoarthritis from wear and tear of the military, this is unlikely and felt that this is more probably from his compensation for his left foot.  Therefore, while the examiner suggested that the Veteran had left hip pain as a result of his left foot disability, the examiner did not provide a diagnosis of a specific left hip disability.  

In an October 2009 VA examination report, the Veteran was diagnosed with left greater trochanteric bursitis.  However, an opinion regarding etiology of this disability was not provided.  In a June 2011 VA examination report, the Veteran was diagnosed with degenerative disease of the left ankle, knee, and hip.  The examiner noted that, because of the foot injury, the Veteran has had an altered gait these many years causing significant stress on the remainder of the left lower extremity.  However, the October 2009 x-ray report of the Veteran's left hip referenced in this examination report revealed no significant degenerative joint disease and an impression of no appreciated abnormality.

Therefore, as the medical opinions of record which state or suggest a link between a left hip disability and the Veteran's left foot disability either do not provide a diagnosed disability for the left hip or do not provide evidence as to why a certain diagnosis was provided, the Board finds that the necessity for a new VA examination is shown for the proper assessment of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  As such, the Veteran should be scheduled for a VA examination to determine whether he has a current left hip disability of any kind that was caused or aggravated by his active duty service or any service-connected disabilities.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Finally, upon remand, any and all recent VA treatment records that have not yet been associated with the claims file should be obtained. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all pertinent VA treatment records that have not yet been associated with the claims file from the Murfreesboro VA Medical Center (VAMC), the Nashville VAMC, or any other VA facility at which the Veteran has sought treatment relating to the claims on appeal.

2. Schedule the Veteran for an appropriate VA examination for his claimed left hip condition.  The examiner should review the claims file, conduct any necessary tests and studies, and elicit a complete history from the Veteran.  All findings should be reported in detail.  Then, the examiner should render an opinion as to whether it is at least as likely as not that the Veteran has a current left hip condition of any kind that was caused or aggravated by his active duty service or any service-connected disabilities.

While review of the entire file is required, attention is invited to the conflicting medical evidence in the September 2008, October 2009, and June 2011 VA examination reports.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should explain the reasons behind any opinions provided.

3. Conduct any additional development deemed necessary, based on any newly received evidence. 

4. Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the most recent adjudications of the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that his cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2012).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


